UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1351


MARY ANN ALAMEDA,

                Plaintiff - Appellant,

          v.

JOHN O. BRENNAN, Director of Central Intelligence Agency;
BETTY SAPP, Director of National Reconnaissance Office,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-01363-CMH-TCB)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Ann Alameda, Appellant Pro Se.     Antonia Marie Konkoly,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mary Ann Alameda appeals the district court’s order

dismissing     without   prejudice       her   civil   action   alleging

employment discrimination.    We have reviewed the record and find

no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.        Alameda v. Brennan, No. 1:13-cv-

01363-CMH-TCB (E.D. Va. Mar. 19, 2014).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                     2